          Case 4:21-cv-00042-DC-DF Document 1 Filed 06/18/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  PECOS DIVISION

JOSE ROMERO-PALACIOS,                               §
                                                    §
       Plaintiff,                                   §
                                                    §
vs.                                                 §             CIVIL ACTION NO. 4:21-cv-00042
                                                                                   ________
                                                    §
WARREN ELECTRIC LLC,                                §
                                                    §
      Defendant.                                    §                        JURY REQUESTED
                                                    §

                             COMPLAINT AND JURY DEMAND

        COMES NOW, Jose Romero-Palacios, and hereby files his Original Complaint against

 Defendant Warren Electric LLC, and in support thereof would respectfully show the Court the

 following:

                                               I.
                                            PARTIES

        1.      Plaintiff, Jose Romero-Palacios, (“Plaintiff”) is an individual residing in Kermit,

 Winkler County, Texas.

        2.      Defendant, Warren Electric LLC (“Defendant”) is a foreign limited liability

 company doing business in the State of Texas. Defendant may be served through its Director:

 Rodney Warren, 1001 E. Navajo Loop, Hobbs, New Mexico 88240, or wherever it may be found.

                                        II.
                            SUBJECT MATTER JURISDICTION

        3.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

 1332 because complete diversity of citizenship exists between the parties and the amount in

 controversy is greater than $75,000.
         Case 4:21-cv-00042-DC-DF Document 1 Filed 06/18/21 Page 2 of 8




                                            III.
                                   PERSONAL JURISDICTION

       4.         On information and belief, at all relevant times, and on the date of the Incident,

Defendant maintained a place of business in Kermit, Texas and employed Daniel Trace Moore,

who was driving Defendant’s vehicle at the time of the Incident.

       5.         Further on information and belief, Daniel Trace Moore resided in Kermit, Texas on

the day of the Incident, worked out of Defendant’s place of business in Kermit, Texas, and the trip

that Daniel Trace Moore was on at the time of the Incident—pursuant to his employment with

Defendant—originated out of Defendant’s place of business in Kermit, Texas.

       6.         Accordingly, although the collision made the basis of this lawsuit occurred just

outside of Jal, New Mexico, this Court may exercise personal jurisdiction over Defendant because

the Incident made the basis of this suit arises out of or relates to Defendant’s contacts with the

State of Texas.

       7.         Additionally, and in the alternative, Defendant’s contacts with the State of Texas

are continuous, systematic, and ongoing in a manner such that it is “at home” in the State of Texas,

and it has purposefully availed itself of the benefits and protections of doing business in the State

of Texas, such that it could reasonably expect to respond to Plaintiff’s complaints herein.

                                                 IV.
                                               VENUE

       8.         Venue is proper in the Western District of Texas, Pecos Division, because it is the

judicial district and division in which a substantial part of the events or omissions giving rise to

the subject claim occurred and it is the district and division to which Defendant is subject to the

Court’s personal jurisdiction with regard to this action. 28 U.S.C. §§ 1391(b)(2), (c)(2).




                                                   2
           Case 4:21-cv-00042-DC-DF Document 1 Filed 06/18/21 Page 3 of 8




                                                  V.
                                                FACTS

          9.    Upon information and belief, around 6:00 p.m. on September 30, 2019, Plaintiff

Jose Romero-Palacios was traveling eastbound on State Road 128 near milepost 51, just outside

of Jal, New Mexico. Plaintiff observed the vehicle in front of him stopped and waiting to turn left.

Plaintiff slowed his vehicle and then stopped to wait for the vehicle in front of him to make the

left turn. While Plaintiff was stopped, Daniel Trace Moore, who was driving a 2019 Dodge Ram

in the course and scope of his employment with Defendant Warren Electric, was not paying

attention and violently crashed into the back of Plaintiff’s truck at a high rate of speed. Daniel

Trace Moore crashed into Plaintiff’s truck with such force that it pushed Plaintiff’s truck forward

and caused it to strike the truck in front of Plaintiff. As a result of the Incident, Plaintiff sustained

serious personal injuries and damages as set forth in more detail below.

                                      VI.
                  CLAIMS AGAINST DEFENDANT WARREN ELECTRIC

          10.   Plaintiff incorporates the allegations above herein by reference.

A.        RESPONDEAT SUPERIOR

          11.   Defendant Warren Electric is vicariously liable for the negligent conduct of Daniel

Trace Moore because he was, at all times material hereto, an employee, agent, ostensible agent,

and/or servant of Defendant and was acting within the course and scope of such employment or

agency with Defendant.

          12.   Specifically, Daniel Trace Moore, while in the course and scope of employment for

Defendant, had a duty to exercise the degree of care that a reasonably prudent person driving an

automobile would use to avoid harm to others under circumstances, similar to those described

herein.

          13.   On the occasion in question, the collision and Plaintiff’s injuries and damages were


                                                   3
            Case 4:21-cv-00042-DC-DF Document 1 Filed 06/18/21 Page 4 of 8




proximately caused by the negligence, carelessness, and recklessness of Daniel Trace Moore in at

least, but not limited to, one or more of the following ways:

       a.       Failing to operate his vehicle in obedience to traffic laws and regulations;

       b.       Failing to control the speed of his vehicle;

       c.       Failing to timely apply the brakes;

       d.       Failing to maintain a proper lookout;

       e.       Failing to pay attention to the conditions of the road and/or traffic;

       f.       Failing to maintain proper control of the vehicle he was driving;

       g.       Failing to take proper evasive action to avoid an impending collision;

       h.       Driving his vehicle at a rate of speed other than that which an ordinarily prudent
                person would have done under the same or similar circumstances;

       i.       Driving his vehicle in willful or wanton disregard for the safety of others; and

       j.       Other acts deemed negligent.

       14.      Each and all of the above and foregoing breaches, acts, and omissions, whether

taken singularly or in combination with others, constituted negligence and/or negligence per se,

which proximately caused the occurrence made the basis of this suit and Plaintiff’s injuries and

damages pled herein.

       15.      Plaintiff affirmatively pleads that any alleged acts or negligence of Daniel Trace

Moore were committed while he was acting in the course and scope of his employment with

Defendant while he was on a mission on behalf of Defendant and are thus imputed to Defendant

under a legal theory of respondeat superior.



B.     NEGLIGENCE

       16.      Defendant also committed acts and omissions, which collectively and severally,

constituted negligence and which proximately caused Plaintiff’s injuries and damages.


                                                  4
         Case 4:21-cv-00042-DC-DF Document 1 Filed 06/18/21 Page 5 of 8




       17.     Defendant had a duty to exercise ordinary care, meaning the degree of care that

would be used by a company of ordinary prudence under the same or similar circumstances.

Defendant breached its duty in at least, but not limited to, one or more of the following ways:

       a.      Failing to create, implement, or enforce safety rules, policies, and procedures for
               employees that would be driving its vehicles;

       b.      Failing to train or adequately train employees with regard to safety while driving
               its vehicles;

       c.      Failing to supervise and/or monitor the conduct of employees while driving its
               vehicles;

       d.      Failing to hire competent drivers; and

       e.      Negligently entrusting the motor vehicle to Daniel Trace Moore.

       18.     These breaches, among others, constituted negligence. Such negligence was a

proximate cause of the occurrence in question and the injuries and damages sustained by Plaintiff.

C.     NEGLIGENT HIRING

       19.     Plaintiff further pleads that Defendant owed Plaintiff a legal duty to protect Plaintiff

from Daniel Trace Moore’s negligent driving.          The Plaintiff’s injuries and damages were

proximately caused by Defendant’s breach of said duty. In particular, Defendant was negligent by

hiring incompetent, unfit, or reckless drivers whom they knew, or by the exercise of reasonable

care should have known, to be incompetent, unfit or reckless, thereby creating an unreasonable

risk of harm to others.

D.     NEGLIGENT RETENTION

       20.     Plaintiff further pleads that Defendant negligently retained Daniel Trace Moore as

an employee. Defendant owed Plaintiff a legal duty to protect Plaintiff from its employee’s

negligent operation of its vehicles. Plaintiff’s injuries and damages were proximately caused by

Defendant’s breach of said duty. In particular, Defendant was negligent in retaining its employee,

Daniel Trace Moore, an incompetent, unfit or reckless driver whom they knew, or by the exercise


                                                  5
         Case 4:21-cv-00042-DC-DF Document 1 Filed 06/18/21 Page 6 of 8




of reasonable care should have known, to be incompetent, unfit or reckless, thereby creating an

unreasonable risk of harm to others.

E.     NEGLIGENT ENTRUSTMENT

       21.     Plaintiff further pleads that Defendant negligently entrusted its truck to Daniel

Trace Moore. Defendant owned and operated the truck involved in the incident and consented to

and permitted Daniel Trace Moore, to operate the truck owned by it at the time of the incident.

       22.     Plaintiff further pleads that Defendant negligently entrusted its truck to Daniel

Trace Moore. Defendant owned and operated the truck involved in the incident and consented to

and permitted Daniel Trace Moore, to operate the truck owned by them at the time of the incident.

       23.     Defendant’s employee, Daniel Trace Moore, was an incompetent and/or reckless

driver. Defendant’s employee, Daniel Trace Moore, was negligent on the occasion in question in

a manner that was reasonably foreseeable by Defendant and his negligence was a proximate cause

Plaintiff’s injuries and damages.

F.     GROSS NEGLIGENCE

       24.     Plaintiff alleges that all acts, conduct and omissions on the part of Defendant, taken

singularly or in combination, constitute gross negligence and were the proximate cause of

Plaintiff’s injuries and damages. Defendant’s acts and/or omissions, when viewed objectively

from the Defendant’s standpoint at the time such acts and/or omissions occurred, involved an

extreme degree of risk, considering the probability and magnitude of the potential harm to others.

Defendant had actual, subjective awareness of the risk, but proceeded with conscious indifference

to the rights, safety and welfare of Plaintiff. Such gross negligence was a proximate cause of the

occurrence and Plaintiff’s injuries and damages. Therefore, Plaintiff is entitled to punitive and/or

exemplary damages.




                                                 6
            Case 4:21-cv-00042-DC-DF Document 1 Filed 06/18/21 Page 7 of 8




       25.      Because Defendant is liable for gross negligence, punitive damages should be

assessed against it as a deterrent to such future bad conduct and as a punishment for its bad acts in

an amount to be determined by the jury.

                                              VII.
                                            DAMAGES

       26.      As a result of the incident, Plaintiff seeks compensation for the following damages:

       a.       Medical, hospital, and pharmaceutical charges and expenses in the past;

       b.       Medical, hospital, and pharmaceutical charges and expenses that, in reasonable
                medical probability, will be incurred in the future;

       c.       Past and future physical pain and suffering of Plaintiff;

       d.       Past and future disfigurement suffered by Plaintiff;

       e.       Past and future physical impairment and disability suffered by Plaintiff;

       f.       Past and future mental anguish of Plaintiff;

       g.       Past loss of wages and loss of future earning capacity of Plaintiff;

       h.       Cost of suit;

       i.       Pre- and post-judgment interest;

       j.       Exemplary damages; and

       k.       Any and all other damages in which Plaintiff may be justly entitled.

                                             PRAYER

       For the foregoing reasons, Plaintiff Jose Romero-Palacios prays that the Defendant Warren

Electric LLC be cited to appear and answer herein. Upon final trial by a jury, which is hereby

demanded, Plaintiff is entitled to have judgment against Defendant and requests that the Court

award money damages as listed above, in such amounts that the jury may deem appropriate and

are allowable by law, along with any and all other relief the Court may deem appropriate.




                                                   7
Case 4:21-cv-00042-DC-DF Document 1 Filed 06/18/21 Page 8 of 8




                            Respectfully submitted,

                            ABRAHAM, WATKINS, NICHOLS,
                            AGOSTO, AZIZ & STOGNER

                            /s/ Muhammad S. Aziz
                            MUHAMMAD S. AZIZ
                            State Bar No. 24043538
                            Federal Bar No. 868540
                            800 Commerce Street
                            Houston, Texas 77002
                            (713) 222-7211 – Telephone
                            (713) 225-0827 – Facsimile
                            maziz@awtxlaw.com

                            -AND-

                            REYNA INJURY LAWYERS, P.C.

                            /s/ Juan P. Reyna
                            JUAN P. REYNA
                            State Bar No. 24027649
                            5656 S. Staples, Ste 114
                            Corpus Christi, Texas 78411
                            (361) 993-8100 – Telephone
                            (361) 993-8101 – Facsimile
                            jr@jreynalawfirm.com

                            ATTORNEYS FOR PLAINTIFF




                               8
